Case 8:18-cv-01253-VMC-SPF Document 135 Filed 06/09/21 Page 1 of 20 PageID 1056




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

    JPMORGAN CHASE BANK, N.A.,

          Plaintiff,

    v.                                       Case No. 8:18-cv-1253-VMC-SPF

    SYNERGY PHARMACY SERVICES, INC.,
    PETER BOLOS, ANDREW WILLIAM ASSAD,
    MICHAEL PALSO, and SYNERGY
    PHARMACEUTICALS, LLC,

         Defendants.
    ______________________________/

                                       ORDER

          This matter comes before the Court upon consideration of

    Plaintiff JPMorgan Chase Bank, N.A.’s Renewed Motion for

    Summary Judgment (Doc. # 113), filed on March 12, 2021.

    Defendants Michael Palso, Synergy Pharmacy Services, Inc.

    (“Synergy    Pharmacy”),     and     Synergy    Pharmaceuticals,   LLC

    (“Synergy Pharmaceuticals”), failed to respond. Defendant

    Andrew William Assad responded on April 9, 2021. (Doc. # 119).

    Defendant Peter Bolos responded on April 30, 2021. (Doc. #

    125). Chase has replied. (Doc. ## 122, 130). For the reasons

    that follow, the Motion is granted.

    I.    Background

          On November 13, 2014, Synergy Pharmacy executed and

    delivered to Chase a promissory note in the original principal


                                         1
Case 8:18-cv-01253-VMC-SPF Document 135 Filed 06/09/21 Page 2 of 20 PageID 1057




    amount of $750,000.00. Synergy Pharmacy executed a credit

    agreement contemporaneously with the note. (Doc. # 113-1 at

    3, Ex. A). Paragraph 8.16 of the credit agreement provides in

    relevant part that “each Obligor waives (a) any right to

    receive notice of the following matters before the Bank

    enforces    any   of   its   rights:   (i)   any   demand,   diligence,

    presentment, dishonor and protest or (ii) any action that the

    Bank takes regarding any Person, any Collateral, or any of

    the Liabilities, that it might be entitled to by law or under

    any other agreement.” (Id.).

          On November 13, 2014, contemporaneous with the note and

    credit agreement, Bolos, Assad, and Synergy Pharmaceuticals

    each executed and delivered to Chase a continuing guaranty

    (the “Bolos Guaranty”, the “Assad Guaranty” and the “Synergy

    Pharmaceuticals Guaranty,” respectively). (Id. at 3, Exs. C,

    D, E). Pursuant to the Bolos Guaranty, Assad Guaranty, and

    Synergy Pharmaceuticals Guaranty, Bolos, Assad and Synergy

    Pharmaceuticals, jointly and severally, guaranteed Synergy

    Pharmacy’s obligations under the note and related (including

    future) loan documents. (Id.). The Bolos, Assad, and Synergy

    Pharmaceuticals Guaranties provided that no notice of default

    was required in the “Remedies/Acceleration” section of each

    guaranty:


                                       2
Case 8:18-cv-01253-VMC-SPF Document 135 Filed 06/09/21 Page 3 of 20 PageID 1058




          All obligations of the Guarantor to the Bank under
          this Guaranty, whether or not then due or absolute
          or contingent, shall, at the option of the Bank,
          without notice or demand, become due and payable
          immediately upon the occurrence of any default or
          event of default under the terms of any of the
          Liabilities or otherwise with respect to any
          agreement related to the Liabilities (or any other
          event that results in acceleration of the maturity
          of any Liabilities, including without limitation,
          demand for payment of any Liabilities constituting
          demand obligations or automatic acceleration in a
          legal proceeding) or the occurrence of any default
          under this Guaranty.
    (Id. at Exs. C, D, E)(emphasis added).

          On May 31, 2016, Chase agreed to renew the note, and

    “Synergy Pharmacy executed a Line of Credit Note in the amount

    of $2,000,000.00” (“renewal note”; the note and renewal note

    hereinafter collectively referred to as “the loan”). (Id. at

    3, Ex. B). Along with the renewal note, Synergy Pharmacy

    executed an additional Credit Agreement, which also contained

    a waiver of notice in Paragraph 8.16. (Id.).

          On May 31, 2016, contemporaneous with the renewal note

    and   the   additional    Credit    Agreement,   Palso   executed    and

    delivered    to   Chase    a   Continuing   Guaranty       (the   “Palso

    Guaranty”). (Id. at 3, Ex. F). Pursuant to the Palso Guaranty,

    Palso along with Bolos, Assad, and Synergy Pharmaceuticals,

    jointly     and   severally,       guaranteed    Synergy     Pharmacy’s

    obligations under the loan and related loan documents. (Id.).



                                        3
Case 8:18-cv-01253-VMC-SPF Document 135 Filed 06/09/21 Page 4 of 20 PageID 1059




    The   Palso    Guaranty,   like     the    Assad,    Bolos,    and    Synergy

    Pharmaceuticals     Guaranties,      did    not     require   a     notice   of

    default, as specified in the “Remedies/Acceleration” section.

    (Id.).

          According to the affidavit of Barbra Lopez, Chase’s

    Special Credits Analyst II, Synergy Pharmacy “failed to pay

    under the terms of the Contract and is in default.” (Id. at

    3, Ex. G).

          On or about March 5, 2018, Chase sent demand letters to

    Synergy       Pharmacy,    Bolos,     Assad,        Palso     and     Synergy

    Pharmaceuticals, LLC. (Id. at 4, Ex. H). The demand letters

    stated that Synergy Pharmacy was in default because it did

    “not provid[e] required financials within a timely manner.”

    (Id. at Ex. H). Although Chase maintains in its Motion that

    Defendants failed to “provide required financials in a timely

    manner” (Doc. # 113 at 4), Chase does not provide any record

    evidence identifying the financial records in question or

    establishing that such financial records were not turned over

    besides the demand letters.

          According to Bolos’ declaration, Bolos, Synergy Pharmacy

    Services, and Synergy Pharmaceuticals “periodically provided

    Chase with financial reporting during the term of the Synergy

    Loan.” (Doc. # 125 at 14). Additionally, Bolos stated in his


                                         4
Case 8:18-cv-01253-VMC-SPF Document 135 Filed 06/09/21 Page 5 of 20 PageID 1060




    declaration that “[a]s of March 5, 2018, the date of the

    letters declaring the Synergy Loan in default, the Synergy

    Loan was current with respect to payments.” (Id.).

          Nevertheless, Lopez averred in her affidavit that “no

    payments have been made on the Contract since September 28,

    2018.” (Doc. # 113-1 at 4). Indeed, the Account Transaction

    History reflects that, although the loan matured on June 1,

    2018, no payments were successfully made between March 2,

    2018, and when Chase charged off the loan on June 27, 2018.

    (Id. at Exs. B & G). And the subsequent records from the

    separate    account    system   Chase   maintains    for   servicing

    “certain severely delinquent loans” reflects that no payments

    at all have been made since September 28, 2018, and the

    balance is outstanding. (Id. at 4, Ex. I).

          According to Lopez’s affidavit, as of March 3, 2021,

    Synergy Pharmacy owes Chase the following amounts under the

    loan:

          Unpaid principal balance: $1,787,692.81
          Accrued interest 45,079.79
          Late fees and costs 775.00
          TOTAL $1,833,547.60




                                      5
Case 8:18-cv-01253-VMC-SPF Document 135 Filed 06/09/21 Page 6 of 20 PageID 1061




    (Id. at 4, Exs. G, I). Regarding the interest calculation,

    Bolos declared that “[i]t is unclear to [him] how Chase

    calculated interest of $45,079.79.” (Doc. # 125 at 14).

          Chase owns and holds the loan. (Doc. # 113-1 at 3, Exs.

    A, B).

          Chase initiated this action against Defendants on May

    24, 2018. (Doc. # 1). It filed its amended complaint on August

    27, 2018, asserting claims for breach of note against Synergy

    Pharmacy (Count I), breach of guaranty against Bolos (Count

    II), breach of guaranty against Assad (Count III), breach of

    guaranty against Palso (Count IV), breach of guaranty against

    Synergy    Pharmaceuticals     (Count   V),     and    foreclosure   of

    personal property against Synergy Pharmaceuticals (Count VI).

    (Doc. # 32). On October 10, 2019, the Court dismissed Count

    VI without prejudice at the parties’ request, leaving only

    Counts I through V. (Doc. # 55). Synergy Pharmacy, Synergy

    Pharmaceuticals, Bolos, and Palso filed their answer and

    affirmative defenses on September 10, 2018. (Doc. # 33). Assad

    then filed his answer and affirmative defenses on November 5,

    2019. (Doc. # 57).

          Discovery    has   closed   and   Chase    now    seeks   summary

    judgment on Counts I through V. (Doc. # 113). Only Assad and




                                      6
Case 8:18-cv-01253-VMC-SPF Document 135 Filed 06/09/21 Page 7 of 20 PageID 1062




    Bolos have responded. (Doc. ## 119, 125). Chase has replied.

    (Doc. ## 122, 130). The Motion is now ripe for review.

    II.   Legal Standard

          Summary judgment is appropriate “if the movant shows

    that there is no genuine dispute as to any material fact and

    the movant is entitled to judgment as a matter of law.”          Fed.

    R. Civ. P. 56(a). A factual dispute alone is not enough to

    defeat a properly pled motion for summary judgment; only the

    existence of a genuine issue of material fact will preclude

    a grant of summary judgment. Anderson v. Liberty Lobby, Inc.,

    477 U.S. 242, 247-48 (1986).

          An issue is genuine if the evidence is such that a

    reasonable jury could return a verdict for the non-moving

    party. Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 742

    (11th Cir. 1996)(citing Hairston v. Gainesville Sun Publ’g

    Co., 9 F.3d 913, 918 (11th Cir. 1993)). A fact is material if

    it may affect the outcome of the suit under the governing

    law. Allen v. Tyson Foods, Inc., 121 F.3d 642, 646 (11th Cir.

    1997). The moving party bears the initial burden of showing

    the court, by reference to materials on file, that there are

    no genuine issues of material fact that should be decided at

    trial. Hickson Corp. v. N. Crossarm Co., 357 F.3d 1256, 1260

    (11th Cir. 2004)(citing Celotex Corp. v. Catrett, 477 U.S.


                                      7
Case 8:18-cv-01253-VMC-SPF Document 135 Filed 06/09/21 Page 8 of 20 PageID 1063




    317, 323 (1986)). “When a moving party has discharged its

    burden,    the   non-moving   party   must    then   ‘go    beyond     the

    pleadings,’ and by its own affidavits, or by ‘depositions,

    answers    to    interrogatories,     and    admissions         on   file,’

    designate specific facts showing that there is a genuine issue

    for trial.” Jeffery v. Sarasota White Sox, Inc., 64 F.3d 590,

    593-94 (11th Cir. 1995)(quoting Celotex, 477 U.S. at 324).

          If there is a conflict between the parties’ allegations

    or evidence, the non-moving party’s evidence is presumed to

    be true and all reasonable inferences must be drawn in the

    non-moving party’s favor. Shotz v. City of Plantation, 344

    F.3d 1161, 1164 (11th Cir. 2003). If a reasonable fact finder

    evaluating the evidence could draw more than one inference

    from the facts, and if that inference introduces a genuine

    issue of material fact, the court should not grant summary

    judgment. Samples ex rel. Samples v. City of Atlanta, 846

    F.2d 1328, 1330 (11th Cir. 1988). But, if the non-movant’s

    response consists of nothing “more than a repetition of his

    conclusional     allegations,”   summary     judgment      is    not   only

    proper, but required. Morris v. Ross, 663 F.2d 1032, 1034

    (11th Cir. 1981).

          Finally, the Court “cannot base the entry of summary

    judgment on the mere fact that the motion was unopposed, but,


                                      8
Case 8:18-cv-01253-VMC-SPF Document 135 Filed 06/09/21 Page 9 of 20 PageID 1064




    rather, must consider the merits of the motion.” United States

    v. One Piece of Real Prop. Located at 5800 SW 74th Ave.,

    Miami, Fla., 363 F.3d 1099, 1101 (11th Cir. 2004). “Even in

    an unopposed motion [for summary judgment], . . . the movant

    is not absolve[d] . . . of the burden of showing that it is

    entitled to a judgment as a matter of law, and the Court must

    still review the movant’s citations to the record to determine

    if there is, indeed, no genuine issue of material fact.”

    State Farm Mut. Auto. Ins. Co. v. First Care Sol., Inc., 232

    F. Supp. 3d 1257, 1262 (S.D. Fla. 2017)(citation and internal

    quotation marks omitted).

    III. Analysis

          A.    Breach of Note

          In Count I, Chase alleges Synergy Pharmacy breached the

    notes. Synergy Pharmacy failed to respond to the Motion and,

    thus, the Motion is unopposed as to Count I.

          “The elements of a breach of contract action are: (1) a

    valid contract; (2) a material breach; and (3) damages.”

    Abbott Lab’ys, Inc. v. Gen. Elec. Cap., 765 So. 2d 737, 740

    (Fla. 5th DCA 2000). Chase has established that Synergy

    Pharmacy entered into valid contracts with Chase. (Doc. #

    113-1 at Exs. A, B).




                                      9
Case 8:18-cv-01253-VMC-SPF Document 135 Filed 06/09/21 Page 10 of 20 PageID 1065




           Regarding breach, Synergy Pharmacy is in default on

     payments on the loan. (Id. at 3, Exs. G, I). Indeed, no

     payments have been made since September 28, 2018. (Id. at 4,

     Exs. G, I). However, there is no evidence regarding what, if

     any, financial documents Defendants failed to turn over to

     Chase. Thus, the Court finds only that Chase has established

     — and no genuine dispute of material fact exists — that

     Synergy Pharmacy defaulted on its obligation to pay off the

     loan by failing to make any payments after September 2018.

     Nevertheless, this default alone is sufficient to establish

     breach and is one of the theories of breach alleged in the

     amended complaint. See (Doc. # 32 at 4)(“Synergy Pharmacy

     further defaulted under the terms of the Loan by failing to

     pay all amounts due under the Loan on the maturity date, June

     8, 2018, which is provided in the Renewal Note.”); see also

     Whitney Nat’l Bank v. R & S Dev. of SW Fl, LLC, No. 8:09-cv-

     2315-JSM-TGW, 2010 WL 2367137, at *2 (M.D. Fla. June 14,

     2010)(“Non-payment of the amount due under the contracts is

     a material breach of the contracts.”).

           Regarding   the   third   element,    Chase   has   established

     damages,    as    Synergy    Pharmacy      currently      owes   Chase

     $1,833,547.60. (Doc. # 113-1 at 4, Exs. G, I)




                                      10
Case 8:18-cv-01253-VMC-SPF Document 135 Filed 06/09/21 Page 11 of 20 PageID 1066




           Furthermore, the fact that Chase did not provide a notice

     of default as to the failure to pay the loan is irrelevant

     because no such notice and opportunity to cure was required.

     Paragraph 8.16 of the credit agreement provides in relevant

     part that “each Obligor waives (a) any right to receive notice

     of the following matters before the Bank enforces any of its

     rights: (i) any demand, diligence, presentment, dishonor and

     protest or (ii) any action that the Bank takes regarding any

     Person, any Collateral, or any of the Liabilities, that it

     might be entitled to by law or under any other agreement.”

     (Doc. # 113-1 at 3, Exs. A, B).

           Therefore, the Motion is granted for Count I.

           B.   Breach of Guaranties

           Chase also moves for summary judgment on the breach of

     guaranty claims, Counts II-V. The Motion is unopposed as to

     Counts IV and V, as neither Palso nor Synergy Pharmaceuticals

     timely responded to the Motion.

           “A guaranty is a collateral promise to answer for the

     debt or obligation of another.” Kahama VI, LLC v. HJH LLC,

     No. 8:11-cv-2029-JSM-TBM, 2013 WL 1760254, at *3 (M.D. Fla.

     Apr. 24, 2013)(citation omitted). “In Florida, the elements

     of an action for breach of a guaranty arise from a debtor’s

     default and the guarantor’s subsequent failure to pay.” Id.


                                      11
Case 8:18-cv-01253-VMC-SPF Document 135 Filed 06/09/21 Page 12 of 20 PageID 1067




     (citation omitted). “The rules governing contracts apply

     generally      to    guaranty   contracts.”       Id.   “Thus,       the    three

     elements of breach of contract in Florida, (1) valid contract,

     (2) a material breach, and (3) damages, are the relevant

     elements of a guaranty.” Id.

           Chase has established that it had valid and enforceable

     guaranties          with   Bolos,     Assad,      Palso,       and     Synergy

     Pharmaceuticals. The fact that Assad did not reaffirm his

     guaranty after 2014 (Doc. # 113-1 at 3) is of no moment

     because   no    reaffirmance        was    required.1   See    (Id.        at   Ex.

     E)(agreeing to guaranty full and prompt payment of the defined

     liabilities, including “all debts, obligations, indebtedness

     and liabilities of every kind and character of [Synergy],

     whether     individual,      joint        and   several,      contingent        or


     1 Additionally, Assad fails to cite any authority to support
     that a continuing guaranty is not enforceable if not
     reaffirmed. His underdevelopment of this argument is further
     reason to reject it. See, e.g., Herbert v. Architect of
     Capitol, 839 F. Supp. 2d 284, 298 (D.D.C. 2012)(“[T]he
     [defendant] has simply failed to support its argument with
     any meaningful measure of factual or legal argument. Courts
     need not consider cursory arguments of this kind, and the
     Court declines to do so here.”); Metro. Prop. & Cas. Ins. Co.
     v. Sarris, No. 115CV0780LEKDJS, 2017 WL 3252812, at *15
     (N.D.N.Y. July 28, 2017)(“To the extent that Met P&C seeks
     dismissal of George Sarris’s counterclaim for breach of the
     duty of good faith and fair dealing [], the Court need not
     address    that   argument   because    it   is    completely
     undeveloped.”).



                                           12
Case 8:18-cv-01253-VMC-SPF Document 135 Filed 06/09/21 Page 13 of 20 PageID 1068




     otherwise,   now   or   hereafter    existing” (emphasis added)).

     Additionally, Chase was under no obligation to give notice of

     default regarding the failure to pay or an opportunity to

     cure to the guarantors. See (Id. at Exs. C, D, E, F)(“All

     obligations of the Guarantor to the Bank under this Guaranty,

     whether or not then due or absolute or contingent, shall, at

     the option of the Bank, without notice or demand, become due

     and payable immediately upon the occurrence of any default or

     event of default . . . .” (emphasis added)).

           Next, Assad and Bolos maintain that there are genuine

     disputes of material fact regarding their affirmative defense

     that Chase breached the implied covenant of good faith and

     fair dealing. Assad argues that “Chase violated its duty to

     act in good faith by declaring a default, accelerating all

     amounts due, and suing Mr. Assad and Synergy without ever

     specifying what financials were not provided, how Synergy

     failed to provide a compliant borrowing base certificate, and

     failing to give Synergy and Mr. Assad an opportunity to cure

     any alleged default.” (Doc. # 119 at 9). Likewise, Bolos

     argues Chase breached the duty of good faith and fair dealing

     “by prematurely calling the loan in default for vague and

     alleged ‘borrowing base violations’ and missing financial

     reports when that loan was current and otherwise in good


                                         13
Case 8:18-cv-01253-VMC-SPF Document 135 Filed 06/09/21 Page 14 of 20 PageID 1069




     standing”    and   without    “provid[ing]       the   opportunity    for

     Defendants,    including     Dr.   Bolos,   to   correct   any     alleged

     oversight.” (Doc. # 125 at 9-10).

           “Under Florida law, the implied covenant of good faith

     and fair dealing is a part of every contract.” Burger King

     Corp. v. Weaver, 169 F.3d 1310, 1315 (11th Cir. 1999). “The

     duty of good faith must relate to the performance of an

     express term of the contract and is not an abstract and

     independent term of a contract which may be asserted as a

     source of breach when all other terms have been performed

     pursuant to the contract requirements.” White Constr. Co. v.

     Martin Marietta Materials, Inc., 633 F. Supp. 2d 1302, 1328

     (M.D.   Fla.   2009)(citation      and   internal      quotation     marks

     omitted). “The Eleventh Circuit has held that ‘no independent

     cause of action exists under Florida law for breach of the

     implied covenant of good faith and fair dealing. Where a party

     to a contract has in good faith performed the express terms

     of the contract, an action for breach of the implied covenant

     of good faith will not lie.’” Id. at 1329 (quoting Weaver,

     169 F.3d at 1317–18). “Thus it is clear that in order to

     maintain a claim for breach of the implied duty of good faith

     and fair dealing, there must be an express term of the




                                        14
Case 8:18-cv-01253-VMC-SPF Document 135 Filed 06/09/21 Page 15 of 20 PageID 1070




     contract that has been breached, and the implied duty cannot

     vary the terms of the written contract.” Id.

           Assuming without deciding that a breach of the covenant

     of   good   faith   and   fair   dealing   can   be   asserted   as   an

     affirmative defense to a breach of guaranty claim, this

     defense still fails. To the extent this defense is based on

     Chase not providing sufficient notice of the reasons for

     default and an opportunity to cure before declaring default

     and accelerating the loan, this defense lacks merit. The note

     and the guaranties explicitly did not require such notice and

     opportunity to cure. (Doc. # 113-1 at Exs. C, D, E, F). And

     the implied covenant of good faith and fair dealing cannot be

     used to vary that contractual language. White Constr. Co.,

     633 F. Supp. 2d at 1329. Despite Assad’s opinion to the

     contrary, finding that Assad was excused from performing

     under the guaranty because Chase did not send a detailed

     notice of default would alter the terms of the guaranty.

     Whether notice was required was explicitly stated in the

     guaranty such that notice was not an issue merely left to

     Chase’s discretion. See Cox v. CSX Intermodal, Inc., 732 So.

     2d 1092, 1097–98 (Fla. 1st DCA 1999)(“[W]here the terms of

     the contract afford a party substantial discretion to promote

     that party’s self-interest, the duty to act in good faith


                                        15
Case 8:18-cv-01253-VMC-SPF Document 135 Filed 06/09/21 Page 16 of 20 PageID 1071




     nevertheless limits that party’s ability to act capriciously

     to contravene the reasonable contractual expectations of the

     other party. Of course, the implied obligation of good faith

     cannot be used to vary the express terms of a contract. In

     the instant case, however, the written contracts between CSXI

     and appellants are silent with regard to the methodology or

     standards to be used by CSXI in exercising its discretion to

     assign loads for transport.” (citations omitted)).

            To the extent that Defendants can be construed as arguing

     Chase acted in bad faith by declaring the loan in default in

     March 2018 based solely on missing financial documents, that

     argument    also   fails.      First,        the   note   required    Synergy

     Pharmacy    to   “[f]urnish        to   [Chase]     whatever   information,

     statements, books and records [Chase] may from time to time

     reasonably request” and provided that the failure “to observe

     or    perform”   any    of   the   terms      or   covenants   of    the   note

     constituted an event of default. (Doc. # 113-1 at Ex. B. at

     Sections 4.5 and 7.1). Thus, a failure to turn over required

     financial documents would be an event of default permitting

     Chase to accelerate the loan “without notice” at its “option.”

     (Id. at Ex. B. at 7.1). And Bolos’ declaration that he

     “periodically provided Chase with financial reporting” does

     not    support   that    all   required        financial    documents      were


                                             16
Case 8:18-cv-01253-VMC-SPF Document 135 Filed 06/09/21 Page 17 of 20 PageID 1072




     actually turned over, such that no default occurred. (Doc. #

     125 at 14). Thus, while there is not enough evidence to grant

     summary judgment for Chase based on a failure to turn over

     documents,    no   reasonable   jury   could   conclude    from   the

     evidence before the Court that all financial reporting was up

     to date    such that    Chase “prematurely”     and in bad faith

     declared a default.

           Second, this argument is no defense to the breach that

     the Court has actually found Defendants to have committed. As

     mentioned in the previous section, the Court finds only that

     Defendants breached their contracts and guaranties by failing

     to pay off the loan when it matured in June 2018 or ever

     since. Even if Chase’s declaring a default in March 2018 was

     premature, the loan still would have matured by June 2018

     such that Chase in good faith may seek judgment based on

     Defendants’ failure to pay after the loan matured.

           Indeed, for the reasons explained regarding the breach

     of contract claim, Chase has established that the loan was in

     default and, thus, the guarantors were obligated to pay. But,

     as shown, the guarantors have not paid, and the loan balance

     remains. (Doc. # 113-1 at 4, Exs. G, I).

           The lack of filing the original note with the Court does

     not preclude summary judgment in Chase’s favor. The only cases


                                      17
Case 8:18-cv-01253-VMC-SPF Document 135 Filed 06/09/21 Page 18 of 20 PageID 1073




     cited by Assad and Bolos are inapplicable to this case, as

     they dealt with mortgage foreclosure proceedings. See Perry

     v. Fairbanks Cap. Corp., 888 So. 2d 725, 727 (Fla. 5th DCA

     2004)(“Because it is negotiable, the promissory note must be

     surrendered in a foreclosure proceeding so that it does not

     remain in the stream of commerce.”); Nat’l Loan Invs., L.P.

     v. Joymar Assocs., 767 So. 2d 549, 551 (Fla. 3d DCA 2000)(“In

     a mortgage foreclosure action, a lender is required to either

     present the original promissory note or give a satisfactory

     explanation for the lender’s failure to present it prior to

     it being enforced.”). Here, the foreclosure count in the

     amended complaint (Count VI) was dismissed without prejudice

     and, thus, Chase is only moving for summary judgment on the

     breach   of   contract   and   guaranty   claims.      Defendants   have

     produced no authority for the proposition that an original

     note must be submitted with the Court before entry of judgment

     on a breach of guaranty claim, nor is the Court aware of any

     such   authority.    Furthermore,      Chase   notes    that   it   “has

     possession of the original Renewal Note and can file it upon

     entry of final judgment, if this Court requires.” (Doc. # 130

     at 3).

            Finally, no genuine issue of material fact exists as to

     the amount owed. While Bolos declared that “[i]t is unclear


                                       18
Case 8:18-cv-01253-VMC-SPF Document 135 Filed 06/09/21 Page 19 of 20 PageID 1074




     to [him] how Chase calculated interest of $45,079.79” (Doc.

     # 125 at 14), he has not provided any evidence that actually

     contradicts the interest calculation provided in the Lopez

     affidavit.

     IV.   Conclusion

           In short, summary judgment is granted for Chase on Counts

     I through V of the amended complaint. Judgment shall be

     entered in favor of Chase and against Defendants in the amount

     of $1,833,547.60 — the amount of damages established by Chase.

           Accordingly, it is

           ORDERED, ADJUDGED, and DECREED:

     (1)   Plaintiff JPMorgan Chase Bank, N.A.’s Renewed Motion for

           Summary Judgment (Doc. # 113) is GRANTED as to all

           Defendants.

     (2)   The Clerk is directed to enter judgment in favor of

           Plaintiff     JPMorgan   Chase   Bank,    N.A.   and   against

           Defendants Michael Palso, Synergy Pharmacy Services,

           Inc.,    Synergy   Pharmaceuticals,    LLC,   Andrew   William

           Assad, and Peter Bolos in the amount of $1,833,547.60,

           plus interest at the rate prescribed by 28 U.S.C. § 1961

           from the date of judgment, for which sum let execution

           issue.

     (3)   Thereafter, the Clerk is directed to close the case.


                                      19
Case 8:18-cv-01253-VMC-SPF Document 135 Filed 06/09/21 Page 20 of 20 PageID 1075




           DONE and ORDERED in Chambers in Tampa, Florida, this 9th

     day of June, 2021.




                                      20
